ANSTEAD, Judge,
concurring specially.
I concur in the majority’s affirmance of the trial court’s order modifying the final judgment of dissolution after the husband sold a substantial lease originally contemplated by the parties to secure the payment of alimony. I join in the affirmance because I find the transcript of the court proceedings outlining the settlement supports the trial court’s subsequent conclusion that the settlement was predicated on the lease income, and, more importantly, that both parties contemplated that they could return to court for modification if the proceeds from the lease should change from that then contemplated. Of course, at the hearing on modification it was demonstrated that the amounts received by the husband from the lease had changed dramatically.